Citation Nr: 1719776	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to June 19, 2014 and 40 percent from that date for degenerative changes in the thoracolumbar spine with intervertebral disc syndrome (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, to include the period prior to March 22, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) which granted the Veteran's claim of service connection for a low back disorder (degenerative changes in the thoracolumbar spine) and assigned a 20 percent rating.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia VARO.

In a September 2014 rating decision, the Veteran was granted service connection for left lower extremity radiculopathy, rated 20 percent (the lumbar strain was also increased to 40 percent from June 19, 2014).  The RO noted an effective date of March 22, 2012; the date of medical evidence which first showed radiculopathy.  The Veteran did not file any document with VA expressing disagreement with the September 2014 rating decision regarding the left lower extremity radiculopathy evaluation.  However, this disability is a manifestation of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See, AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the rating for left lower extremity radiculopathy in the September 2014 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that granted service connection and assigned a 20 percent rating for the Veteran's lumbar spine disability.  Thus, the issues before the Board as to the Veteran's lumbar spine and left lower extremity radiculopathy are as shown on the title page.

In October 2016, a Board hearing was held via videoconference before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his October 2016 Board hearing, the Veteran testified that his service connected back condition prevents him from working.  In addition, in a November 2016 letter, the Veteran's employer stated that as a result of the Veteran's chronic back pain and not being able to function effectively because of pain medications, he chose to retire on January 3, 2015.  The increased rating issue thus includes the issue of entitlement to a TDIU where, as here, the Veteran is unemployed and reports that he is unable to work due to his chronic back pain.  Throughout the appeal period, the Veteran's back, even with consideration of the separate radiculopathy rating, has not meet the schedular requirements for TDIU.

The Board thus finds that the Veteran should be reexamined (his last examination was in June 2014, approximately three years ago), and his case should be referred for extraschedular consideration, both in terms of the schedular rating (40 percent is the maximum allowable under 38 C.F.R., Part 4, except in cases of ankylosis or doctor-prescribed bedrest) and the applicability of 38 C.F.R. § 4.16(b) for TDIU.  The Board cannot assign either in the first instance but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.  

As noted above, service connection has been granted for left lower extremity radiculopathy because this disability is a manifestation of the Veteran's service-connected lumbar spine disability.  The Board will defer adjudication of this claim pending completion of the development requested in this remand.  The Board is aware that findings from the forthcoming VA examination could well bear on this claim, and, again, a more contemporaneous examination is warranted given the approximately three-year lapse of time since the last examination.

Accordingly, the case is REMANDED for the following action:

1.  Please undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Afford the Veteran a new VA spine examination, with an examiner who has reviewed the claims file.  

This examination must address the Veteran's low back disability, including range of motion testing for pain (i) on passive motion, (ii) on weight-bearing, and (iii) on nonweight-bearing.  To the extent that the Veteran's low back disability causes ankylosis or requires doctor-prescribed bedrest, the duration, frequency, and severity of such symptoms must be described.  Attention must be directed to any secondary objective neurological abnormalities, including the service-connected left lower extremity radiculopathy.  The examiner is also requested to consider the Veteran's complaints of right leg symptoms, VA and private treatment records which including findings of right leg impairment (including January 28, 2011 VA treatment report which notes "decreased patella reflexes at RLE greater than LLE" and "weakness at the R with diminished dorsiflexion of the R foot and decreased plantar flexion"), and the June 2014 VA examination which found radiculopathy limited to the left lower extremity.  Finally, the examiner must address the extent to which the service-connected low back disorder and left lower extremity radiculopathy impact the Veteran's ability to secure and follow a substantially gainful occupation.

All opinions must be supported by a rationale in a typewritten report.

3.  After the development requested above is completed, please refer to the Director, Compensation Service the issues of entitlement to: 1) an extraschedular evaluation for the low back disability, currently evaluated as 40 percent disabling; and 2) an extraschedular TDIU rating at any time during the appeal period under 38 C.F.R. § 4.16(b).  All findings and opinions should be associated with the claims folder.

4.  Following any other development deemed necessary, readjudicate the Veteran's claims, with consideration of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




